EXHIBIT 10.2

 



loan agreement

 

This loan agreement (the “Agreement”) made as of 10th January 2017 by and
between:

 

(i)      Nexeon Medsystems Europe, S.à r.l., a private limited liability company
(société à responsabilité limitée), having its registered office at 33, rue du
Puits Romain, L-8070 Bertrange, Grand Duchy of Luxembourg, registered with the
Luxembourg Trade and Companies register under number B 210009 (hereinafter
called the “Lender”); and

 

(ii)    Nexeon Medsystems Belgium S.p.r.l., a company incorporated under the
laws of Belgium, having its registered office at Rue du Bois St-Jean 15/1 4102
Seraing, Belgium, registered with the Belgian Companies Register under number BE
0525.673.682 (hereinafter called the “Borrower”).

 

PREAMBLE

 

WHEREAS pursuant to a certain Acquisition Agreement dated on or about January
10, 2017 by and between the Lender and Borrower, it is contemplated that the
Lender acquires or shall acquire all of the shares of the Borrower, and any all
rights and benefits thereto, including the right to receive payment(s)
thereunder, in order for Borrower to become a part of the Nexeon group of
companies (the “Group”) whereby said Group is currently being restructured in
order to achieve a more efficient and cost effective Group structure
(hereinafter referred to as the “Restructuring”);

 

WHEREAS, in order to facilitate the Restructuring, the Lender hereby wishes to
grant a loan to the Borrower, which loan the Borrower hereby wishes to accept;

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.     DEFINITIONS.

 

Unless the context otherwise requires, the terms listed below and used in this
Agreement shall have the following meanings:

 

“Agreement” shall mean this Agreement and any amendments, modifications,
supplements or extensions hereto;

 



1

 

 

“Business Day” shall mean any day other than Saturday and/or Sunday or a day on
which businesses are officially closed in Luxembourg or Belgium;

“Closing Date” shall mean the effective date hereof, being 10th January 2017;

“Collateral” shall mean the collateral as defined in the Security Agreement and
all the collateral or similar terms as defined in any other Collateral Document
and, to the extent applicable, any other assets pledged or assigned pursuant to
any Collateral Document;

“Collateral Document” shall mean the Security Agreement and any and all
mortgages, collateral assignments, promissory notes, security agreements, pledge
agreements, intellectual property security agreements or other similar
agreements or instruments, to the extent applicable, delivered to the Lender
pursuant to this Agreement;

“Default” shall mean any of the events specified in Section 5 hereof, whether or
not any requirement for the giving of notice or the lapse of time or both or any
other condition has been satisfied;

“Event of Default” shall mean any of the events specified in Section 5 hereof,
provided that any requirement for the giving of notice or the lapse of time or
both has been satisfied;

“Loan” shall mean the loan made hereunder pursuant to Section 2.1 hereof;

“Maturity Date” shall mean the first Business Day falling one (1) year from the
date hereof, or the Notification Date, or as such date is extended from time to
time pursuant to Section 2.2 hereof;

“Notification” shall mean the written notice pursuant to Section 2.3 hereof;

“Notification Date” shall mean the day on which the Notification pursuant to
Section 2.3 has been duly made;

“Permitted Liens” shall mean the permitted liens as defined in the Security
Agreement;

“Principal Loan Amount” shall mean the principal amount pursuant to Section 2.1
hereof;

“Security Agreement” shall mean the security agreement dated on or about January
10, 2017, by and between the Lender and the Borrower; and

“Taxes” shall mean the taxes specified in Section 2.4 hereof.

 

Section 2.     AMOUNT AND TERM OF LOAN

 

Section 2.1     Principal Amount; Disbursement. Subject to the terms and
conditions of this Agreement, the Lender agrees to make a loan to the Borrower
in the aggregate principal amount of EUR 1,000,000 (One Million Euros) (the
“Loan”).

 

Section 2.2     Maturity; Term. The Loan shall mature on the Maturity Date;
provided, however, that the Maturity Date shall be extended and the term of this
Agreement automatically renewed for successive thirty (30) day periods unless
the Borrower notifies the Lender within ten (10) days of the then upcoming
Maturity Date that it intends to repay the full amount or then outstanding
amount of the Loan prior to the then upcoming Maturity Date.

 



2

 

 

Section 2.3      Interest; Repayments. The outstanding and unpaid principal of
the Loan shall bear interest at the rate of 5% (Five Percent) per annum on a 365
day year basis and the actual number of days elapsed. Interest shall be payable
in the manner specified in Section 2.4 below. The Borrower may apply any amount
it then owes or may come to owe to the Lender for the repayment of the Loan. The
Borrower may repay, either partially or entirely, the Loan and/or accrued
interest thereon at any time prior to the Maturity Date without penalty, upon
giving at least two (2) Business Days’ prior written notice to the Lender.
Borrower and Lender may also agree to settle the Loan through the inter-company
account netting procedure.

 

Section 2.4      Payment of Accrued Interest. Accrued interest on the unpaid
principal amount of the Loan shall be payable on the Maturity Date. Accrued
interest on any partial repayment of the Loan shall be payable on the earlier of
the date of repayment or first Business Day of the month following partial
repayment. Any such payment is to be effected by Borrower paying to Lender’s
bank account in immediately available funds the amount of the partial repayment
and accrued interest; provided, however, that upon any repayment of the Loan in
full, accrued interest thereon shall be payable at that time.

 

The Borrower and the Lender may agree to capitalize the total interest accrued
at maturity. The Borrower and the Lender may further agree to settle the
applicable interest through the inter-company account netting procedure.

 

Section 2.5     Taxes.

(a)        If any taxes, impositions or similar charges (the “Taxes”) shall be
required by law to be deducted from or in respect of any sum payable hereunder
to the Lender, (i) the Borrower shall make such deductions, and (ii) the
Borrower shall pay the full amount deducted to the relevant taxing authority in
accordance with applicable law. The Borrower shall hold the Lender harmless from
any liability with respect to the delay or failure by the Borrower to pay any
Taxes.

(b)       Within thirty (30) days after the date of any payment of Taxes
withheld by the Borrower in respect of any payment to the Lender, the Borrower
will furnish to the Lender the original or a certified copy of a receipt
acceptable to the Lender evidencing full and unconditional payment thereof.

 



3

 

 

SECTION 3.     CONDITIONS TO BORROWING

 

The borrowing pursuant to Section 2.1 hereof shall be subject to the fulfillment
of the following conditions precedent:

 

(a)       Representations and Warranties; No Default. Any representations and
warranties required to be made by the Borrower in connection with this Agreement
shall be true and correct as of the Closing Date; the Borrower shall have
performed all obligations and agreements and complied with all covenants and
conditions required to be performed or complied with by it prior to or on the
Closing Date; and no Event of Default shall have occurred and be continuing.

(b)       Collateral Documents. The Security Agreement creates in favor of the
Lender, as secured party, a legal, valid and enforceable security interest in
the Collateral (as defined in the Security Agreement), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or law. When the Security Agreement (or a short form thereof) in
proper form is filed in or with the applicable patent office, if any, the Lender
shall have a fully perfected lien on, and security interest in, all right, title
and interest of the applicable loan party in the intellectual property
Collateral (as defined in the Security Agreement) in which a security interest
may be perfected by filing, recording, or registering a security agreement or
analogous instrument in the applicable patent office, as applicable, in each
case prior and superior in right to any other person or entity to the extent
required, subject to Permitted Liens having priority under applicable laws. Each
Collateral Document to which any loan party is a party creates for the benefit
of the Lender, as secured party, the legal, valid and enforceable first priority
security interest which such Collateral Document purports to create (subject to
Permitted Liens). Without limiting the foregoing, and to the extent applicable,
each Collateral Document governed by Luxembourg law creates in favor of the
Lender, as secured party, an effective first priority pledge over the collateral
described therein to be subject to the pledge (subject by Permitted Liens),
enforceable in accordance with its terms, once perfected in accordance with the
terms of such Collateral Document.

(c)       Legal Matters. All other instruments and legal and corporate
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Lender and its counsel, and
counsel to the Lender shall have received copies of all documents which it may
have reasonably required in connection therewith.

(d)       Conflict. Notwithstanding anything to the contrary herein, in the
event that any provision of this Agreement is deemed to conflict with the
Security Agreement or any of the Collateral Documents, the provisions of this
Agreement shall control unless the Lender shall otherwise determine.

 



4

 

 

SECTION 4.     COVENANTS.

 

Existence. Conduct of Business. The Borrower will, and will cause each of its
subsidiaries and affiliates to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation, dissolution or stock or asset sale, or (ii) the
conversion of a subsidiary (other than the Borrower) into a limited liability
company, a corporation or other organizational form.

 

Payment of Obligations. The Borrower will, and will cause each of its
subsidiaries and affiliates to, pay its obligations, including tax liabilities,
that, if not paid, could result in a material adverse effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
party or such subsidiary or affiliate has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a material adverse effect.

 

Compliance with laws. The Borrower will, and will cause each of its subsidiaries
and affiliates to, comply with all laws, rules, regulations and orders of any
governmental authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a material adverse effect.

 

Notices. The Borrower hereby covenants that so long as any indebtedness of the
Borrower under this Agreement remains outstanding and unpaid, the Borrower
shall, unless otherwise consented to in writing by the Lender, promptly give
notice in writing to the Lender of (a) the occurrence of any Default under this
Agreement or any other material agreement of the Borrower, and (b) any
litigation, proceeding, investigation or dispute which may exist or threatening
to occur at any time between the Borrower and any third party which might
substantially interfere with the normal business activity of the Borrower or the
performance of any obligation under this Agreement.

 

SECTION 5.     EVENTS OF DEFAULT.

 

Upon the occurrence of any of the following:

 

(a)       failure by the Borrower to pay the principal of the Loan when due and
payable;

 



5

 

 

(b)       if any representation or warranty made by the Borrower in connection
with Section 3(a) hereof or in any certificate, financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been untrue or misleading in any material respect when made;

(c)       default by the Borrower in the observance or performance of any other
covenant or agreement contained in this Agreement, and the continuance of the
same for thirty (30) days after written notice of such default is given to the
Borrower by the Lender;

(d)       if the Borrower shall default in the payment of principal amount any
obligation for borrowed money or fail to discharge any final judgment rendered
against it having a principal amount in excess of EUR 10,000.- (ten thousand
Euros) or the equivalent in any other currency beyond the relevant grace period,
if any, with respect thereto;

(e)       (i) the Borrower shall commence any case, proceeding or other action
(a) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (b) seeking appointment of a receiver, trustee, custodian or other
similar official for it for all or any substantial part of its property, or the
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower any case, proceeding or other
action of a nature referred to in clause (i) above or seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its property, which case, proceeding or other action (x)
results in the entry of an order for relief or (y) remains undismissed,
undischarged or unbounded for a period of sixty (60) days; or (iii) the Borrower
shall take any action indicating consent to, approval for, or acquiescence in,
or in furtherance of, any of the acts set forth in clause (i) or (ii) above; or
(iv) the Borrower shall generally not, or shall be unable to, pay its debts as
they become due or shall admit in writing its inability to pay its debts; or

(f)       any material adverse change (as reasonably determined by the Lender)
shall have occurred in the financial condition of the Borrower;

 

(X) if such event of default (“Event of Default”) is an event specified in
Section 5(e) above, then the principal amount of the Loan shall be immediately
due and payable without notice or demand; and (Y) if such Event of Default is
any other event of default specified above, the Lender may declare, by written
notice to the Borrower, the Loan then outstanding to become forthwith due and
payable, whereupon the principal amount of the Loan shall become immediately due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
contained herein to the contrary notwithstanding.

 



6

 

 

SECTION 6.      REMEDIES.

 

(a)At any time an Event of Default exists or has occurred and is continuing, the
Lender shall have all rights and remedies provided in this Agreement, all of
which rights and remedies may be exercised without notice to or consent by any
loan party, except as such notice or consent is expressly provided for hereunder
or required by applicable laws. All rights, remedies and powers granted to the
Lender hereunder, under any of the other Collateral Documents r other applicable
laws, are cumulative, not exclusive and enforceable, in Lender’s discretion,
alternatively, successively, or concurrently on anyone or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any loan party of
this Agreement or any of the other Collateral Documents.

 

(b)Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, the Lender may, at its option,
upon notice to the Borrower, accelerate the payment of all obligations and
demand immediate payment thereof to the Lender.

 

SECTION 7.     INDEMNIFICATION.

 

The Borrower agrees to indemnify the Lender from and against any and all claims,
losses and liabilities growing out of or resulting from the occurrence of any
Default of this Agreement, including, but not limited to, the costs for the
enforcement hereof. The Borrower agrees to pay all reasonable expenses of the
Lender, including, without limitation, the fees and expenses of its counsel,
incurred in connection with (i) the enforcement of any part of this Agreement,
and any waiver or amendment of any provision hereof, (ii) the administration of
this Agreement after the occurrence and during the continuance of any Default
hereunder, or (iii) the failure by the Borrower to perform or observe any of the
provisions of this Agreement.

 

SECTION 8.     MISCELLANEOUS

 

Section 8.1     Election of Remedies; Waivers. No single or partial waiver by
the Lender of any Default, Event of Default, right or remedy which it may have
shall operate as a waiver of any other Default, Event of Default, right or
remedy or of the same Default, Event of Default, right or remedy on a future
occasion. The Borrower hereby waives presentment, notice of dishonor and protest
and all other notices and demands whatsoever, except as specifically provided in
this Agreement.

 



7

 

 

Section 8.2     Amendment. No amendment, modification or waiver of any provision
of this Agreement, nor consent to any departure by the Borrower here from, shall
in any event be effective unless the same shall be in writing and signed by the
Lender and shall otherwise be made in accordance with the provisions hereof, and
then such amendment, waiver or consent shall be effective only in the specific
instance and the specific purpose for which it is given.

 

Section 8.3     Survival of Agreements. All agreements, representations and
warranties made herein and in any certificates delivered and pursuant hereto
shall survive the execution and delivery of this Agreement and shall continue in
full force and effect until the indebtedness of the Borrower under this
Agreement has been paid and satisfied in full.

 

Section 8.4     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interests hereunder without the prior written consent of the
Lender.

 

Section 8.5     Notices. All notices and other communications given to or made
upon any party hereto in connection with this Agreement shall be in writing and
shall be deemed to have been given to or made upon the intended party if
transmitted by registered mail, facsimile followed by confirmation of delivery,
or by express courier, in each case to the addresses set forth on the first page
of this Agreement.

 

Section 8.6     Governing Law. This Agreement and the rights and obligations of
the Borrower and the Lender hereunder shall be governed and construed and
enforced in accordance with the laws of the Grand Duchy of Luxembourg.

 

Section 8.7     Jurisdiction. The parties agree that the competent commercial
courts of Liege, Belgium, shall be the exclusive forum for any dispute arising
out of or in connection with this Agreement or for the enforcement thereof, and
hereby submit to the jurisdiction of those courts.

 

Section 8.8     Captions. The headings of the sections of this Agreement have
been inserted solely for convenience of reference and shall not modify, define
or limit the express provisions of this Agreement.

 



8

 

 

Section 8.9     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.

 

The remainder of this page intentionally left blank

 



9

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed and delivered on their behalf as of the date first written above.

 

For and on behalf of:



Nexeon Medsystems Europe, S.à r.l.             Signature: /s/ Faruk Durusu  
Name: Faruk Durusu   Title: Class A Manager               Signature: /s/ William
Rosellini   Name: William Rosellini   Title: Class B Manager        

 

 

For and on behalf of:



Nexeon Medsystems Belgium S.p.rl.,             Signature: /s/ William Rosellini
  Name: William Rosellini   Title: CEO  

 





10

 

